DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1,3-6, 13 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturcken (US Pub no. 2017/0290157 A1).
Regarding claim 1, Sturcken et al discloses a magnetic flux concentrator, MFC, structure(50)(fig. 1 /fig. 6), comprising: a substrate(110)[0029]; a first metal layer comprising (i) a first wire layer (520)disposed on or over the substrate(fig. 6), the first wire layer (520)comprising first wires conducting electrical signals[0050], and (ii) a first dielectric layer (view fig. 6)disposed on the first wire layer(520)[0025]; a second metal layer comprising (i) a second wire layer (560 of structure 575)disposed on or over the first metal layer(520), the second wire layer comprising second wires(560 of structure 575) conducting electrical signals, and (ii) a second dielectric layer(package substrate of 575) disposed on the second wire layer(560 of structure 575) (see fig. 6) [0050][0025]; and a magnetic flux concentrator (core 560 of inductor 550) disposed at least partially in the first metal layer(520) [0052].

Regarding claim 3, Sturcken et al discloses  comprising one or more wires disposed in or on the substrate(110), the wires forming one or more coils(550) around the magnetic flux concentrator(560) fig. 6 [0050][0052].
Regarding claim 4, Sturcken et al discloses wherein the substrate(110) is a semiconductor substrate [0029]comprising an electronic circuit (10/740) disposed in or on the semiconductor substrate (110) and wherein the electronic circuit (10/740)has a feature size less than or equal to 200 nm[0056].
Regarding claim 5, Sturcken et al discloses  wherein the magnetic the magnetic flux concentrator has a thickness of 15 microns or less[0028]
Regarding claim 6, Sturcken et al discloses  comprising a magnetic sensor (180/190)  on a side of the substrate (110) opposite the magnetic flux concentrator(160/560) [0030][0046] fig. 1.
Regarding claim 13, Stricken et al discloses wherein the magnetic flux concentrator (560)is mechanically isolated from the second dielectric layer (isolated by 530[0049]).
Regarding claim 14, Stricken et al discloses A method of making a magnetic-flux-concentrator structure(50)(fig. 6), comprising: providing a substrate(110)[0029]; disposing a first metal layer(520) on or over the substrate(110), the first metal layer comprising (i) a first wire layer (520)disposed on or over the substrate(110), the first wire layer(520) comprising first wires conducting electrical signals[0050] (fig. 6), and (ii) a first dielectric layer disposed on the first wire layer(520) [0025][0046]; disposing a second metal layer(560 of 575) on or over the first metal layer(520), the second metal layer comprising (1) a second wire layer(560 of 575) disposed on or over the first metal layer(520), the second wire layer (560 of 575)comprising second wires conducting electrical signals[0050], and (ii) a second dielectric layer (package substrate of 575) disposed on the second wire layer(560 of 575) [0046][0025]; and disposing a magnetic flux concentrator (560 of region 500) [0052]at least partially in the first metal layer( fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturcken (US Pub no. 2017/0290157 A1).
Regarding claim 2, Sturcken et al discloses all the claim limitations of claim 1(fig. 6) but fails to teach wherein the second dielectric layer comprises an MFC via and wherein the magnetic flux concentrator is disposed at least partially in the MFC via.
However, in another embodiment (fig. 11a-11c), Sturcken et al teaches the second dielectric layer (dielectric layer exists with wiring levels 1160A/1160b)  [0075][[0025]comprises an MFC via and wherein the magnetic flux concentrator (1145) is disposed at least partially in the MFC via(see fig. 11a-11c).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of fig. 6 with the embodiment of fig. 11a-11c to decrease the net magnetic field on the outside of the cores. 
Regarding claim 7, Sturcken et al discloses all the claim limitations of claim 6 and further teaches  wherein at least a portion of the magnetic sensor (180/190)is a distance from magnetic flux concentrator(160) (fig. 1) but fails to teach 10 microns. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a distance within 10 microns from the magnetic flux concentrator through routine experimentation to optimize electromagnetic interference. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. "In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 


Allowable Subject Matter
Claims 8-12 & 15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations of claim 8 including: wherein the magnetic flux concentrator comprises a core disposed at least partially in the second dielectric layer and a stress-reduction layer disposed in the second wire layer was not found in prior art.
Claims 9-10 are objected to since the claims depend from claim 8. Claim 11 is objected to since it depends from claim 10.  Claim 12 is objected to since it depends from claim 11.
The limitations of claim 15 including: comprising disposing an electroplating seed
layer on the second wire layer before disposing the second dielectric layer was not found in prior art.
Claims 16-17 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  a stress-reduction layer disposed in the second wire layer wherein the stress-reduction layer is a multi-layer comprising a first layer that is electrically conductive and ductile and a second layer that is a seed layer, the second layer disposed on the first layer was not found in prior art.
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. For finding a teaching of a second wire layer disposed on or over the first metal layer according to claim 1, the rejection references element 560 and para. [0050] of Sturcken. As taught in para. [0050], element 560 may comprise a metal wire 560, however, this metal wire 560 also appears to be disclosed as a core 560 of inductor 550 (para. [0052]). Notably, the rejection relies on element 560 for finding a teaching of a magnetic flux concentrator in addition to the second wire layer, such that it is unclear how the function of each may be met by the metal wire 560 of Sturcken that is also used as an inductor core 560. Further, it is noted that there is no teaching in Sturcken concerning dielectric layers, as instead Sturcken instructs only that “spaces in the wiring structure 100 are filled with a dielectric insulating material 140,” leading one skilled in the art only to a coating of dielectric material rather than the recited layers of claim 1.
Examiner notes with regards to claim 1, Sturcken et al makes a distinction between region 500, which is the IPD (integrated passive device ) and structure 575. Sturcken et al teaches that the in structure 575, the current passes through connecting VIA 572, metal wire 560, and VIA 570 [0050].   In para [0052], Sturcken et al teaches that the assembly 60 is configured and arranged so the magnetic field 620 induced by loop 602 aligns with the magnetic field 610 induced by loop 601 in the region of core 560 of inductor 550(Examiner notes 550 is within the IPD region). Examiner notes that fig. 6 shows the core (560) inside of inductor (550) .  Although labeled the same, it is clear 560 of 500 and 560 of structure 575 represent different elements/functions. In other embodiments, such as fig. 11a-11c the core/inductor structures of IPD 1110 and structure 1175 and can be the same configuration as IPD 500 and structure 575[0073] and therefore core 1140 of IPD 1110 would be equivalent to core 560 of IPD 500 and wiring 1160B of structure 1175 would be equivalent to wiring 560 of structure 575. Furthermore, Sturcken et al teaches more than one dielectric layer. IPD 500 provides the first dielectric layer and since 530 is interposed between IPD 500 and structure 575, the second dielectric layer is represented in structure 575 fig. 6. As indicated in [0047], the IPD 500  electrically communicates with structure 575(e.g. through traces or wiring in a package substrate). Examiner notes that the package substrate represents the second dielectric layer(s) and as evidence by Myasishchev et al (US Pub no. 2021/0066273 A1)a  package substrate is made up of dielectric layers and comprise  conductive traces, vias, pads, etc. (not shown) [0047].  Therefore, the rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813